                Case 2:20-cr-00032-JCC Document 172 Filed 03/26/21 Page 1 of 2




 1                                                         The Honorable John C. Coughenour
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR20-032-JCC
 8                                                )
                      Plaintiff,                  )   UNOPPOSED MOTION TO PROCEED
 9                                                )   WITH GUILTY PLEA HEARING BY
                 v.                               )   TELECONFERENCING
10                                                )
     CAMERON BRANDON SHEA,                        )   Noted: March 26, 2021
11                                                )
                      Defendant.                  )
12                                                )
13      I.       Introduction

14            Mr. Shea moves this Court for an order finding that a telephonic guilty plea

15   hearing should take place as soon as practical because further delays in the ultimate

16   sentencing in this case would result in “serious harm to the interests of justice.” See

17   General Orders 15-20 (10/2/20) and 04-20 (3/30/20).

18            Mr. Shea consents to a telephonic proceeding. The government does not object

19   to this motion.

20      II.      This Court should order that an audio or telephonic plea hearing take
21               place.
              This case is scheduled to begin trial on September 20, 2021. Proceeding with a
22
     remote guilty plea will aid the efficient administration of justice by clearing the court
23
     calendar of trials during the shutdown brought about by the COVID-19 epidemic.
24
             Mr. Shea has an interest in resolving his case and moving forward to sentencing.
25
     If Mr. Shea’s plea is postponed until the Court is able to take in-person guilty pleas, his
26

                                                                  FEDERAL PUBLIC DEFENDER
       UNOPPOSED MOTION TO PROCEED WITH GUILTY                       1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                                Seattle, Washington 98101
       (Cameron Shea, CR20-032-JCC) - 1                                           (206) 553-1100
             Case 2:20-cr-00032-JCC Document 172 Filed 03/26/21 Page 2 of 2




 1   ability to move forward with this resolution, his sentencing, and the certainty provided
 2   by the conclusion of his criminal case would be unnecessarily delayed.
 3        III.     Conclusion
 4          For the above reason, the Court should order that a teleconference plea hearing
 5   be scheduled because further delays in the ultimate sentencing in this case would result
 6   in “serious harm to the interests of justice.” See General Order No. 40-20 (3/30/20).
 7          DATED this 26th day of March, 2021.
 8                                             Respectfully submitted,
 9                                             s/ Gregory T. Murphy
                                               Assistant Federal Public Defender
10
                                               Attorney for Cameron Shea
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       UNOPPOSED MOTION TO PROCEED WITH GUILTY                      1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
       (Cameron Shea, CR20-032-JCC) - 2                                          (206) 553-1100
